Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The closest prior art is the teachings of Gregory Lee, Int J Cancer Res Ther, 25 Oct. 2016. “RP215-based Anti-Cancer Drugs,” pages 1-8.  However, given the correspondence address and author name this publication is almost certainly by inventor Lee and thus would be excepted as prior art under 102(b)(1)(a).  Moreover, this publication does not teach or suggest the production of an nucleotide vector expressing a RP215 based CAR – p2A – IL7 fusion protein.

The antibody vh and vl domains that serve as the basis for the antigen binding domain of SEQ ID NO: 7 are disclosed in the prior art teachings of Lee U.S. Patent No. 8974786.  However, the ‘786 does not teach or suggest production of a RP215 based CAR.  

It was known in the art that the RP215 mAb reacts with a unique carbohydrate-associated epitope of CA215 glycoproteins identified in many cancer cells (see, e.g., Lee, American Journal of Immunology, 2012, 8 (4), 101-116 and Lee, Advances in Bioscience and Biotechnology, 2013, 4, 18-23).  While the aforementioned references teach the use of RP215 antibodies to induce apoptosis of cancer cells expressing the RP215 carbohydrate antigen, or to induce CDC of cancer cells expressing the RP215 carbohydrate antigen, neither reference teaches or suggests the production of a nucleotide vector expressing a RP215 based CAR – p2A – IL7 fusion protein.

While multiple prior art patent applications describe the use of a different O-glycan binding antibody to treat cancer (see US20200247902, US20190276541, US20180280504, US2017 0306046 and US20160130356), referred to as the “anti-Stn” antibody, and these references prophetically teach anti-STn antibody-based CAR T-cells, these references do not mention CAR – p2A – IL7 fusion proteins or teach or suggest the RP215 antibody / the CA215 antigen.

Finally, while dual expression of a CAR and an IL-7 from an expression vector was known in the prior art (see, e.g., US 20170291953), this reference does not teach or suggest the RP215 antibody / the CA215 antigen, much less an RP215-basesd CAR-IL-7 expression construct.

In conclusion, even after considering the knowledge in the prior art outlined above it is this examiner’s opinion that prior to applicant’s earliest filed application it would not have been obvious to the ordinarily skilled artisan to put the various teachings together in a way that arrives at the claimed invention.

Claims 1, 14, 16-17, 20 and 23 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644